McCulloch, C. J. This prosecution was begun against appellant before a justice of the peace of Marion County on information filed by the prosecuting attorney, charging the offense of obstructing a certain public highway. The charge is that appellant did obstruct “the public road which extends from Oakland to Flippin by then and there felling trees and building fences across said public road at and near Pace’s Ferry on the north or left bank of White River. ’ ’ Appellant was convicted in the trial before the justice of the peace, and on the trial anew in the circuit court he was again convicted. At the point where the offense is charged to have been committed, White River flows in an easterly or slightly southeasterly direction. Appellant and his brother own a farm on the north or left bank of the river where there is a ferry known as Pace’s Ferry, which has been maintained there for tne past thirty years or longer. It was formerly operated by means of oars and poles, but during the year 1902 it was changed to a cable ferry. The public road runs toward the ferry between appellant’s farm and a farm known as the Anglin place. Formerly the road running immediately to the ferry was several hundred yards further west than the present ferry landing, where the cable is attached, but when the cable was installed, the ferry owner made arrangements with appellant’s mother, who then owned the land, to permit travel over the land to the landing place then being established. The ferry owner agreed to allow the landowner free ferriage for the privilege of letting the public use the road to the ferry. At that time the road traveled from the ferry landing to the mouth of the lane between appellant’s land and the Anglin place, a distance of about 150 yards, ran west, close to the river, under what the witnesses call “the bank,” and up over the bank to the mouth of the lane. The road under the bank was frequently muddy and impassable, and in the year 1911 the ferry owner obtained permission from appellant to open a way or road for public use in getting to and from the ferry by going straight over the bank from the ferry landing and thence along the bank to the mouth of the lane. The two roads— the old one and the new — were about thirty feet apart. The testimony adduced by the State tended to show that both of those roads had been continuously used by the public since the respective dates of the permission given by the landowners, and the contention on the part of the prosecution is that the public acquired a right of pre-. scription to use the roads and that in that way they became public highways. It is not correct to say that there were two roads, for there was in fact only one road, but there were two branches of it for the short distance from the mouth of the lane to the ferry landing. Early in the year 1920, appellant got into a controversy with the ferryman about compliance with the agreement for free ferriage and decided to stop up both of the approaches to the ferry. He built a wire fence across the old road below the bank and felled trees across that road, and he built a fence and a gate across what is termed the new road up the bank from the ferry landing. The road overseer demanded the removal of the obstruction, which demand was refused, and this prosecution was then begun. During the progress of the trial, appellant’s counsel made a motion that the State be required to elect which of the obstructions would be relied on as constituting the offense, and there was an election made by the prosecuting attorney to base the prosecution on the obstruction across the old road under the bank. It was expressly agreed by appellant’s counsel that the only issue of fact involved in the trial was whether or not the road was a public road. The first contention is that there is no evidence that the road obstructed was a public highway. The testimony introduced by the State tended to establish the fact, as before stated, that the public used the road continuously for more than seven years, down to the time it was obstructed by appellant, but it is insisted that the use was merely permissive and was conditioned on the promise of the ferryman to give free passage to the. landowner. Counsel argue that the use of the way to the ferry was a mere license granted to the owner of the ferry in consideration of free ferriage being afforded to the landowner, and that the license could be withdrawn, and was so withdrawn, on the failure of consideration. Conceding that such was the effect of the grant, so far as concerns the rights of the ferry owner, it does not follow that the public has not gained a permanent and irrevocable right-of-way by continued use for the statutory period of limitation. This court in Howard v. State, 47 Ark. 431, announced the following rule with reference to the establishment of a public highway by prescription: “A road becomes established as a public highway by prescription, where the public, with the knowledge of the owner of the soil, has claimed and continuously exercised the right of using it for a public highway for the period of seven years, unless it was so used by leave, favor or mistake; and this though the public travel may have somewhere slightly deviated from the original, track by reason of any obstacle that may have been placed in it. ’ ’ That rule has been adhered to in later cases, and is the well established law of this State. It necessarily follows from the law thus announced, that it is immaterial how and under what circumstances the unrestricted use of the way by the public began. If the use is continuous and unrestricted for the statutory period of limitations, the right becomes permanent and irrevocable, even though the use was originally permitted under a contract with one or more individuals. In order for the owner to preserve his right to revoke the use beyond the period of limitations, he must maintain his control over the way by some overt act showing the use continued as a permissive one. The evidence in the case does not disclose any such act on the part of the owner. The way was used continuously by the public without let or hindrance. There is, it is true, a conflict in the testimony, but that conflict has been settled against appellant by the verdict of the jury. Objections were made to certain instructions given by the court on this issue, and the rulings of the court in that respect are assigned as errors. Tlie first instruction does not, as contended, assume that the road obstructed was a public highway. That instruction told the jury that in order to convict appellant it must be found beyond reasonable doubt that “within one year next before the defendant was-arrested on said charge of obstructing a public road, he did obstruct said piiblic road.” This does not assume that the road was public, but it submitted that question to the jury. The second instruction, which was objected to, defined the acquisition of a prescriptive right by the public, in accordance with the law as hereinbefore announced. Under the last clause of the instruction, the jury were permitted to find that there was an acquisition of the prescriptive right by use for seven years before the contract between the original owner of the land and the ferry keeper. That was correct, for it is unimportant when the right was acquired. If the- right was once acquired, it could not be taken away from the public by a contract between the ferry keeper and the owner of the abutting land. It is next contended that the court erred m admitting in evidence letters from the county judge to the road overseer directing- the latter to require appellant to remove the obstruction. This was not material, for the reason that there was no issue in the case as to the obstruction, nor as to the demand for removal of the same. It is urged that the court erred in directing the jury to assess, in addition to the fine prescribed by statute, a penalty for the failure to remove the obstruction after demand. The statute reads as follows: “If any person shall obstruct any public road by felling any tree or trees across the same, or placing any other obstruction therein, he shall be guilty of a. misdemeanor, and liable to indictment in the circuit court of the proper county, and, on conviction thereof, be fined in any sum not exceeding fifty dollars, and shall forfeit two dollars for every day he shall suffer such obstruction after he shall have been notified to remove the same by the overseer. Provided, this shall not extend to any person who may cut down any timber for rails, wood or other lawful purpose who shall immediately remove the same out of the road, or to any person who shall dig a ditch or drain across such road on his own lands and who keeps the same in repair.” Kirby’s Digest, § 1758. It is argued that the undisputed evidence is that demand was made only for the removal of the obstruction to the new road running directly up the bank, and that the State elected to prosecute solely on the charge of obstructing the other branch of the road — the old one running under the bank — and that no penalty can be assessed under that charge. We have already said that under the evidence there were not two roads obstructed. Two branches of the road were obstructed by the same act, and a demand for removal was necessarily applicable to the obstruction to both branches of the road. The court should not have required the State to elect, for there could not have been more than one conviction under the charge made and the evidence adduced. The court directed the jury to assess a penalty, if they found appellant guilty, of $2 per day from March 17 to June 2, 1920. The jury assessed the penalty for 82 days. The evidence is undisputed, but it is a little uncertain as to when the demand was made for removal of the obstruction. The obstruction did, however, continue for at least 75 days, from March 19th to June 2d, and the error can be cured by remitting $14 of the penalty, which will be done. In all other respects the judgment is affirmed.